        Case 2:12-cr-20119-JWL Document 284 Filed 10/26/20 Page 1 of 2




                     IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF KANSAS


UNITED STATES OF AMERICA,              )
                                       )
                      Plaintiff,       )
                                       )
      v.                               )                 Case No. 12-20119-02-JWL
                                       )
ROGELIO AMADA LAMAS,                   )
                                       )
                      Defendant.       )
                                       )
_______________________________________)


                            MEMORANDUM AND ORDER

       This matter is again before the court on a motion filed by defendant seeking an order

from the court requiring Lexis to remove any and all opinions regarding the defendant’s

case from its electronic database (doc. 283). As the court noted in its prior order, the court

has no jurisdiction to enter the order defendant seeks. While defendant articulates concerns

for his safety and the safety of his family, those concerns do not provide a basis for the

court to enter the order. The motion must be dismissed for lack of jurisdiction.



       IT IS THEREFORE ORDERED BY THE COURT THAT defendant’s motion

for order (doc. #283) is hereby dismissed.



       IT IS SO ORDERED.
 Case 2:12-cr-20119-JWL Document 284 Filed 10/26/20 Page 2 of 2




Dated this 26th day of October, 2020, at Kansas City, Kansas.

                                        s/ John W. Lungstrum
                                        John W. Lungstrum
                                        United States District Judge




                                    2
